Title: To John Adams from Roswell Hopkins, 17 May 1798
From: Hopkins, Roswell
To: Adams, John



To the President and Congress of the United States—
Vergennes—May 17th 1798—

We the Mayor, Aldermen, Common Council, & Freemen of the City of Vergennes in the County of Addison and State of Vermont; though deeply impressed with the train of lawless and unprovoked aggressions of the French nation upon our lawfull commerce, the repeated Insults upon our Government, the neglect, & even studied contempt, with which our Messengers of peace and accomodation have been treated, the general system of policy by them adopted, & perseveringly pursued, equally destructive to the Rights of Persons, of things, & of nations, and especially the dangerous influence of that Policy upon the peace, prosperity, and Independence of the United States—Yet feel a security in the wisdom, rectitude, firmness and moderation of the Executive and of Congress in this eventful crisis—The Official Conduct of the supreme Executive demands the highest Confidence of the Citizens of the United States—and their most unequivocal Expressions of Approbation and Applause—And we cherish the pleasing Hope that, the united councils of the Government, under the guidance of the Supreme Disposer of Events—will still save us from the destruction with which we are so unjustly threatened—And while we express our Confidence in the Executive and of Congress—we cannot conceal our Indignation at the conduct of those pretended Patriots, whose studies and labours (not to call in question their Views,) are uniformly calculated to shackle the measures of Administration, divide the American People from the Government, and render both subservient to foreign Influence—But thanks to Heaven, we are not that degraded, nationless people, who will tamely lay our well won Glory, and national Happiness in the scale with the barbarian demands of Spoilators; and the insatiable rapacity of the changeful dependent Ministers of foreign faction—
The perfidious Republic which boasts of its Tenor & prowess—to us, is far more terrible in Vices & Impieties than in Arms—and tho’ we wish to remain in the refreshing Shades of our fruitful Vine—yet at our Country’s call, we will cheerfully quit them to gather laurels in the rugged field of Mars, our lives, & our property, even to the last Mite, are devoted to our Country—and we freely pledge them in her cause, to be used against any Nation on Earth, which, with sacriligeous finger shall dare to touch the holy Ark of our national Rights.













Roswel Hopkins—MayorSaml: StrongGideon SpencerThomas BirdEbenr. Huntington} AldermenAbraham DibbleSaml: DavisWillm: H FitchDaniel HarmanDaniel Osborn} Common Councilsigned One hundred & twenty four other Freemen—